DETAILED ACTION
Note from 3:
Regarding independent claim 1, applicant amended the claim to recite “one or more leads in electrical communication with the electric field generating circuit, the one or more leads each comprising one or more electrodes in electrical communication with the electric generating circuit” and “wherein the one or more electric fields are delivered along more than one vector between at least two electrodes surrounding the cancerous tumor”. This changes the scope of the claim and requires further search and consideration. 
Regarding independent claim 18, applicant has amended the claim to recite “where in the one or more leads comprise one or more circular, multi-polar leads comprising a semi-closed loop or a closed loop configured to be disposed about the cancerous tumor, where in the one or more circular, multi-polar leads include one or more electrodes disposed about its circumference; and wherein the one or more electric fields are delivered along more than one vector between at least two electrodes disposed about the circumference the lead and surrounding the cancerous tumor, the vectors spatially separated by at least 10 degrees”. This changes the scope of the claim and requires further search and consideration. 
Note from 12:
Regarding independent claim 1, applicant amended the claim to recite “one or more leads in electrical communication with the electric field generating circuit, the one or more leads each comprising one or more electrodes in electrical communication with the electric generating circuit” and “wherein the one or more electric fields are delivered along 
Regarding independent claim 18, applicant has amended the claim to recite “where in the one or more leads comprise one or more circular, multi-polar leads comprising a semi-closed loop or a closed loop configured to be disposed about the cancerous tumor, where in the one or more circular, multi-polar leads include one or more electrodes disposed about its circumference; and wherein the one or more electric fields are delivered along more than one vector between at least two electrodes disposed about the circumference the lead and surrounding the cancerous tumor, the vectors spatially separated by at least 10 degrees”. This changes the scope of the claim and requires further search and consideration. 
	In response to applicant’s arguments, further search and consideration would be necessary if the amendment is entered as the arguments pertain to the proposed amendment instead of the current claim set.
	Regarding the proposed amendments for claim 1, the examiner notes that as part of the ACFP 2.0 Program that “one or more leads in electrical communication with the electric field generating circuit, the one or more leads each comprising one or more electrodes in electrical communication with the electric generating circuit” and “wherein the one or more electric fields are delivered along more than one vector between at least two electrodes surrounding the cancerous tumor” is known in the art as Ferek-Petric (2005/0096584 A1) discloses one or more leads in electrical communication with the electric field generating circuit, the one or more leads each comprising one or more electrodes in electrical communication with the electric generating circuit (see fig. 2 leads 202 and 214, with electrodes 205 and 210, in 
	Furthermore, regarding the proposed amendments for claim 18, Examiner notes that where in the one or more leads comprise one or more circular, multi-polar leads comprising a semi-closed loop or a closed loop configured to be disposed about the cancerous tumor, where in the one or more circular, multi-polar leads include one or more electrodes disposed about its circumference; and wherein the one or more electric fields are delivered along more than one vector between at least two electrodes disposed about the circumference the lead and 
	Examiner also notes that the lead structure of Bornzin et al. (US 2017/0312501 A1), Morgan et al. (2007/0239244 A1), Osypka (US Patent 9,283,383), and Heil et al. (US Patent 5,397,342) all relate to implantable medical leads with electrodes around the periphery of circular or semi-circular lead baskets that are capable of enclosing tissue within the basket portion. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792